 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78TNT Technologies Ltd, d/b/a Ambrose Electric and Local 724, International Brotherhood of Electri-cal Workers, AFLŒCIO. Case 3ŒCAŒ20165Œ1 November 22, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On July 18, 1997, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The General Counsel  filed exceptions and a supporting brief, and the Respondent filed  an answering brief.     The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. 1.  The complaint alleges that the Respondent violated Section 8(a)(1) of the Act by attempting to exclude union representatives from jobsites to which the Respondent lacked the right to control access.  The judge recom-mended dismissal of this allegation.  The General Coun-sel has excepted, and we find merit in the exception. On April 15, 1996, Union Organizer William Paley saw one of the Respondent™s employees working on elec-tric light poles in a church parking lot.  Thinking that the employee was employed by one of the Union™s signatory contractors, Paley went over to talk to him.  On learning that the employee actually was employed by the Respon-dent, a nonunion employer, Paley talked to him about the benefits of union representation.  Paley also helped him with a problem he was having with a man-lift.   Peter Will, president of the Respondent, testified that he learned of the April 15 episode the same day from the employee involved.  Will asked the employee if Paley had touched the Respondent™s equipment, and the em-ployee said that he had.  The next day, in a telephone conversation, Will told Paley that he would not allow Paley to touch any of the Respondent™s equipment or to be near the jobsite where it would create any kind of safety concern.  Will explained to Paley that he under-stood that Paley had the right to talk to his employees and that he was not blocking that right in any way.  His concerns, rather, were about his employees getting their work done and being safe on the jobsite.2                                                                                                                      1 The General Counsel has implicitly excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. The complete citation to Belfance Electric, cited in the judge™s deci-sion, is 319 NLRB 945 (1995). By letter dated April 25, 1996, the Respondent™s attor-ney informed Paley, in pertinent part, that:  It has been brought to my attention that you and other organizers for IBEW Local 724 have been present at several Ambrose Electric job sites in the Capital Dis-trict during the past several months pursuing your ef-forts to organize the Ambrose Electric work force.  Please be advised that the work force of Ambrose Elec-tric is expected to devote their full energy and attention to performance of their work during working hours.  In addition, it is my understanding that you have at-tempted to participate in the work by ﬁassistingﬂ an employee with a lift device on Hackett Boulevard within the past two weeks.  As you must be aware, there are numerous concerns, including liability, which are implicated by such conduct.  In short, I must insist that you limit your efforts to times other than working hours and locations other than the job sites where Ambrose Electric is performing contracts. Should there be any questions in this regard, you may feel free to call upon me.  Otherwise your com-pliance will be expected.  Paley did not communicate further with the Respondent or the attorney, and he conceded that he had been able to con-tact other employees of the Respondent at other locations. The General Counsel contends that the April 25 letter violated Section 8(a)(1).  The judge disagreed.  He noted that when an employer attempts to prevent nonemployee union representatives from exercising Section 7 rights on private property, the Board first requires the employer to demonstrate that it has a property interest that entitles it to exclude individuals from the property.3  The judge noted that the Respondent did not contend that it owned the church property on which Paley had communicated with the employee; rather, the Respondent was on the property of another to do work it had contracted to do.  The judge further found no indication that the church, by contracting with the Respondent, had intended to invite third parties onto the property.  He also found that, in any event, the Respondent had at least a property right with regard to the equipment the employee was using on the jobsite and an interest in insuring that the employee was, in fact, working.  Finding, on those facts, that the Re-spondent had met the threshold requirement of establish- 2 The foregoing is based on Will™s credited testimony. 3 Food for Less, 318 NLRB 646, 649 (1995), modified on other grounds 95 F.3d 733 (8th Cir. 1996); Bristol Farms, 311 NLRB 437 (1993).  Normally, an employer violates Sec. 8(a)(1) if it attempts to exclude union representatives from property it does not own and to which it does not control access, as long as the union representatives are engaged in activity protected by Sec. 7.  See, e.g., Bristol Farms, 311 NLRB at 438. The Union™s organizing activities were clearly pro-tected by Sec. 7, and the Respondent does not contend otherwise. 330 NLRB No. 23  AMBROSE ELECTRIC 79ing an exclusionary property right, the judge found that 
the Respondent had not violated Section 8(a)(1) because 
Paley admitted that he had been able to contact the Re-
spondent™s employees elsewhere.
4  The judge went on to find that, assuming that the Re-
spondent lacked an exclusionary property right, it still 

had not acted unlawfully.  He found that the April 25 
letter, read in the context of
 Will™s earlier telephone con-
versation with Paley, did not deny the Union access to 
the Respondent™s employees, but merely limited access 
to times and places at which the Respondent™s legitimate 
concerns over safety, liability, and job performance 
would not be compromised.  He found that the limita-
tions imposed on Paley were not discriminatorily moti-
vated and were consistent with precedent allowing em-
ployers to limit solicitation to times at which employees 
are not working. 
Contrary to the judge, we agree with the General 
Counsel that the Respondent™s letter violated Section 

8(a)(1).  To begin with, we find that the Respondent 

failed to show that it had the right to exclude the Union 
from any of its jobsites.  In this regard, we do not agree 
with the judge™s finding that the Respondent™s property 
right with respect to its equipment and its interest in en-
suring that its employees were actually working consti-
tute such a showing.
5  To be sure, the Respondent has a 
legitimate interest in workplace safety and in its employ-
ees™ diligently working when they are supposed to be 
working.  It therefore is entitled to insist that third par-
ties, including union representatives, stay off of its 
equipment and not interfere with its employees while 
they are working, whether or not the Respondent has an 
interest that would enable it to exclude others from the 
jobsite altogether.
6  Had the Respondent so limited its 
restrictions, its letter would have been lawful. 
But the letter went further than that.  Instead of in-
structing the Union not to approach its employees while 
they were actually working, it 
insisted that approaches be 
made during times ﬁother than working 
hoursﬂŠan ex-pression that encompasses nonworking periods such as 
lunch and coffee breaks, as well as actual working time, 
and is presumptively invalid.
7  The Respondent™s spatial 
restriction on access is equally overbroad.  Its letter in-
structs the Union to approach its employees only at ﬁlo-
cations other than the job sites where Ambrose Electric is 
performing contracts.ﬂ  In th
e absence of further explana-
tion, this vague language could reasonably be construed 
to mean that the Union was 
excluded from any property 
                                                          
                                                           
4 See Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992). 
5 Cf. 
Food for Less, 
supra. 
6 See, e.g., 
Great American
, 322 NLRB 17, 21 (1996) (employer 
lawfully excluded union handbillers from property not owned by the 
employer, where the handbilling interfer
ed with vehicular traffic, caus-ing potentially dangerous traffic backups and interfering with custom-
ers™ access to the employer™s premises). 
7 Our Way, Inc.
, 268 NLRB 394 (1983). 
on which the Respondent was working, regardless of 
proximity to the work being done or the equipment being 
used. With respect to the church job, the Union could 

reasonably interpret the Respondent™s letter as meaning 
that its representatives were barred, not simply from the 
immediate vicinity of the work in progress, but from be-
ing anywhere on the church property.
8 Thus, if a lunch 
wagon parked in the church parking lot, well away from 

the Respondent™s equipment, and the Respondent™s em-

ployees patronized the wagon on their lunch hour, the 
Union™s representatives reason
ably could think that they 
were precluded from speaking to the employees even 
around the lunch wagon during their lunchbreak. 
The judge was correct in anal
yzing the contents of the 
letter in light of Will™s earlier statements to Paley over 
the telephone.  Even a facially overbroad no-solicitation 
rule is only presumptively invalid; an employer may 
show by extrinsic evidence th
at such a rule was commu-
nicated in such a way as to 
convey an intent to permit 
solicitation during periods when employees are not ac-

tively at work.9  We cannot find, however, that Will™s 
statements to Paley communicated any such intent.  Will 

told Paley specifically not to touch the equipment, and he 

talked in general terms about his concern for safety and 
for employees™ getting the work done.  But he said noth-
ing about allowing the Union to approach employees 
during their nonworking time, and he told Paley that he 
was not allowed 
near
 the jobsite where it would create a 
safety concern.  Moreover, Will™s oral statements were 
followed
 by the letter, which came from the Respon-
dent™s attorney.  We find that a person, on receiving a 

letter of that sort, would reasonably take the letter, and 
not the earlier oral statements, to be the definitive version 
of the Respondent™s position.  Thus, even if we were to 
find that Will™s statements would have been permissible 
had the letter not been sent, we cannot conclude that they 
mitigated the effect of the 
unlawful statements in the 
letter. In sum, having failed to establish an exclusionary 
property interest with regard to its jobsites, the Respon-
dent was entitled to insist only that the Union™s represen-
tatives not touch or interfere with its equipment, and not 
approach its employees while 
they were engaged in their 
work duties.  By going further than that, and insisting 
that the union representatives stay off the jobsites en-
tirely and away from the employees even during their 
 8 See Laidlaw Transit, Inc., 315 NLRB 79, 82 (1994), in which the 
Board found that a rule prohib
iting solicitation and distribution on ﬁcompany propertyﬂ was presumptivel
y invalid because the expression 
could be construed as including br
eakrooms or cafeterias where em-
ployees did not perform work activit
ies.  Here, the Respondent™s rule 
was, a fortiori, overly broad in that 
it applied to entire jobsites that were 
not even the Respondent™s property. 
9 Our Way, Inc.
, 268 NLRB at 395 fn. 6. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80nonworking time, the Respondent violated Section 
8(a)(1).
10  2.  The complaint also alleges that the Respondent vio-
lated Section 8(a)(3) by failing to hire, or to consider for 

hire, five Union members who applied for jobs with the 
Respondent.  The judge fo
und that the Respondent™s 
failure to hire or consider any of the five applicants was 
not caused in any way by their union affiliation.  We 
agree with the judge, despite our finding that the Re-
spondent violated Section 8(a)(1) as discussed above.  
Although the Respondent™s letter contained an overly 
broad denial of access to its 
employees, neither the letter 
nor Will™s earlier statements to Paley indicate that ani-

mus against the Union was a 
motivating factor in the 
Respondent™s hiring decisions. Indeed, Will assured 
Paley that he understood that Paley had the right to talk 
to the Respondent™s employees and that he was not at-
tempting to block that right.  The Respondent™s only 
concernsŠover safety, liability, and work perform-
anceŠwere legitimate and clearly communicated.  We 
therefore find, in agreement with the judge, that the Gen-
eral Counsel failed to prove 
that animus against the ap-
plicants™ union affiliation was a motivating factor in the 
Respondent™s failure to hire or to consider them, and we 
affirm his recommended dismissal of the 8(a)(3) allega-
tion.
11 AMENDED 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in com-
merce within the meaning of S
ection 2(2), (6), and (7) of 
the Act. 
2.  The Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
                                                          
                                                           
10 We recognize that the complaint 
alleges only an unlawful attempt 
to deny the Union access to property, not specifically to the Respon-
dent™s 
employees.  But of course the probl
em was that Paley had gone 
on the church property to talk to one
 of the Respondent™s employees.  
The issue of access to property is th
us inextricably bound up with the 
issue of access to employees, as the Respondent™s statements to the 
Union make clear.  Indeed, access to the jobsites would be useless 
unless the Union could contact the employees during nonworking time.  
Moreover, both matters were fully litig
ated at the hearing.  We there-
fore find that the Respondent™s temporal restriction, as well as the 
spatial one, was unlawful. 
11 Because we agree with the judge that antiunion animus was not a 
factor in the Respondent™s employment decisions, we find it unneces-
sary to decide whether he correctly found that the Respondent lacked 
knowledge of applicant Edward Rued
e™s union affiliation.  However, 
we disavow the judge™s discussion to the extent that it suggests that 
employer knowledge of an applican
t™s union affiliation cannot be in-
ferred from an employment applica
tion that shows previous employ-
ment with union contractors. 
BE & K Construction Co.
, 321 NLRB 561 
(1996), does not stand 
for that proposition. 
Although we agree with the judge that, in the circumstances pre-
sented here, the Respondent™s reliance on screening criteria such as 

applicants™ previous wage rates 
and duration of employment is not 
evidence of antiunion animus, there may be other circumstances in 
which the Board could draw a diff
erent conclusion.  See, e.g., Norman King Electric
, 324 NLRB 1077 (1997). 
3.  By attempting to deny union representatives access 
to its employees on jobsites to which it lacked the right 
to control access, during nonworking time and on por-

tions of such jobsites where the representatives would 
not pose a threat to safety or interfere with the Respon-
dent™s equipment or with its employees in the perform-
ance of their job duties, the 
Respondent violated Section 
8(a)(1) of the Act. 
4.  The Respondent has not violated the Act in any 
other manner encompassed by the complaint. 
REMEDY
 Having found that the Respondent engaged in unfair 
labor practices as described above, we shall order it to 

cease and desist and to take certain affirmative action 
necessary to effectuate the policies of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, TNT Technologies Ltd, d/b/a Ambrose 
Electric, Latham, New York, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Attempting to deny union representatives access to 
its employees on jobsites to which it lacked the right to 
control access, during nonworking time and on portions 
of such jobsites where the re
presentatives would not pose 
a threat to safety or interfere with the Respondent™s 
equipment or with its employees in the performance of 
their job duties. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility at Latham, New York, copies of the attached 

notice marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms provided by the Regional Director for Region 3, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of  business  or  closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since April 25, 1996. 
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Board™™ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AMBROSE ELECTRIC 81(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT attempt to deny union representatives ac-
cess to our employees on jobsites to which we lack the 
right to control access, duri
ng nonworking time and on 
portions of such jobsites where the representatives would 
not pose a threat to safety or interfere with our equipment 
or with our employees in 
the performance of their job 
duties. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 TNT T
ECHNOLOGIES 
LTD, D/B/A AMBROSE 
ELECTRIC  Alfred M. Norek, Esq., 
for the General Counsel.
 Robert L. Adams, Esq., 
for the Respondent.
 Timothy M. Paley, 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE MICHAEL A. M
ARCIONESE, Administrative Law Judge. This 
case was tried in Albany, New York, on May 12, 1997. The 
charge was filed July 8, 1996, and the complaint was issued 
November 8, 1996.
1 The complaint alleges, and Respondent denies, that Respon-
dent violated Section 8(a)(1) of the Act, on or about April 25, 
by seeking to exclude representatives of the Charging Party 
Union from jobsites on which Respondent lacked the right to 
control access; and Section 8(a)(1
) and (3) of the Act by refus-
ing to hire and/or consider for hire five named employee-
applicants on various dates in March .
 On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, w
ith its principal office and 
place of business in Latham, New York, is an electrical con-
tractor in the building and construction industry. Respondent 
annually provides services valued
 in excess of $50,000 to other 
                                                          
                                                           
1 All dates are in 1996 unless otherwise indicated. 
enterprises, such as Golub Corporation and Freihofer Baking 

Company, which are directly e
ngaged in interstate commerce. 
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act.  Based on the 
parties™ stipulation at the hear-ing, I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Denial of Access 
On April 15, William Paley, the Union™s organizer, came 
across one of Respondent™s employ
ees working on electric light poles in a church parking lot on Hackett Boulevard.
2  Paley 
testified that he stopped to talk
 to the employee because he 
thought it was one of the Union™s signatory contractors.  Upon 

learning that he was an employ
ee of Respondent, Paley spoke 
to him about the benefits of union representation.  Paley also 
helped the employee to stabilize a man-lift which was stuck in 
the mud.  When Paley returned to his office, there was a mes-
sage for him that Respondent™s pr
esident, Peter Will, had called 
on the afternoon of April 15 and 
wanted Paley to call him back.  
When Paley returned Will™s call, on April 16, Will told Paley 
that he had to stay away from
 Respondent™s employees.  Paley 
testified further that Will told 
him that he was thinking of be-
coming signatory with the Union but that Paley had ﬁfŠed the 
whole deal up.ﬂ  Thereafter, Paley received a letter dated April 
25 from Respondent™s attorney advi
sing Paley that it had been 
brought to his attention that Paley and other organizers for the 
Union had been present on seve
ral of Respondent™s jobsites, 
seeking to organize Respondent™s 
employees and that Paley had 
attempted to participate in the 
work of Respondent™s employees 
by ﬁassistingﬂ an employee with a lift device on Hackett 
Boulevard.  Respondent™s attorney then stated in the letter: 
 As you must be aware, there are numerous concerns, includ-
ing liability, which are implicated by such conduct.  In short, I 

must insist that you limit your efforts to times other than 
working hours and locations other than the job sites where 
Ambrose Electric is performing contracts. 
 Although the letter invited Paley to contact Respondent™s attor-ney if he had any questions, Pa
ley had no further contact with 
Respondent or its representative
s.  Paley conceded on cross-
examination that he has had ac
cess to Respondent™s employees, 
in public places during nonwork times, since receiving the 
April 25 letter.  
Will testified that he learned of the incident on Hackett 
Boulevard from the employee involved when the employee 
returned to Respondent™s shop. 
 According to Will, he asked 
the employee if Paley touched the equipment because of con-

cerns over insurance and liability.  When the employee said that 
Paley did, Will called Paley immediately.  Paley was not in but 
returned the call the next day. 
 Will™s version of this conversa-
tion is that he told Paley that he was not allowed to touch any 

of Respondent™s equipment or be 
near a jobsite where it would 
create a safety concern.  Will further testified that he told Paley 

he understood that Paley had a ri
ght to talk to Respondent™s 
employees and that he did not wa
nt to block Paley in any way, 
but that Will was concerned about his employees getting their 
 2 Peter G. Will, Respondent™s pres
ident, testified that Respondent 
had been hired by the church to change
 or fix a light in the parking lot. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82work done and being safe on the job and about protecting the 
site.  Will then had his attorney send the April 25 letter to 
Paley. 
I credit Will™s testimony regard
ing this conversation.  In light of the undisputed evidence that Respondent had previ-
ously declined voluntary recogniti
on, I find it incredible that 
Will would have told Paley that he was considering becoming 
signatory.  I find it more likely that Will was concerned about 
Paley™s having touched his equi
pment and talked to his em-
ployee while the employee was working and that he expressed 

those concerns to Paley.  The fact that these are the same con-
cerns expressed in the April 25 letter from Respondent™s attor-

ney further supports the credibility of Will™s testimony. 
The complaint alleges that Respondent denied the Union ac-
cess to jobsites over which Res
pondent lacked the right to con-
trol access, in violation of Sec
tion 8(a)(1) of the Act.  This 
allegation is based solely on 
the April 25 letter from Respon-dent™s counsel to Paley.  Th
e General Counsel argues on brief 
that  ﬁabsent a property right, a general contractor may not deny 
access to a job site by union officials seeking to communicate 
with its employees.ﬂ  This argument overstates the law regard-
ing the rights of nonemployee union organizers to communicate 
with employees at work while they are working.   
The cases relied on by the General Counsel to establish a 
violation here are inapposite.  In 
Payless Drug Stores, 311 
NLRB 678 (1993), the Board relied on California law to find 

that the owners of a shopping mall have no right to deny access 
to individuals seeking to handbill customers of the mall.  In 
CDK Contracting Co., 308 NLRB 1117 (1992); and C. E. Wylie Construction Co., 295 NLRB 1050 (1989), the general 
contractor at a construction site
 was found to have no right to 
deny union representatives access to the site to communicate 
with employees of subcontractor
s whom the union represented.  
The subcontractors in both cases had collective-bargaining 
agreements with the union granting access to unit employees 
and job sites to administer the agreement and police it.  The 
Board reasoned that by inviting 
the subcontractors onto the site, 
the general contractor subjected whatever property rights it had 
to the terms of the subcontractor
s™ agreements with the unions.  
None of these factors are present here.  There is no evidence in 

the record regarding New York law defining the property rights 
of a contractor hired to do work on another™s property.  There is 
no contention that the Union was the designated collective-
bargaining representative of Respondent™s employees, or had 
any agreements with Respondent 
or the owner of the parking 
lot granting it rights of access beyond those enjoyed by the 
general public. The lead case defining the rights of nonemployee organizers 
to access to an Employer™s unrepresented employees is still 
NLRB v. Babcock & Wilcox Co.,
 351 U.S. 105 (1956).  In that 
case, the Supreme Court distinguished between the rights of 
employees to engage in union ac
tivity on an employer™s prem-
ises and the rights of nonemployees, holding that an employer 

cannot be compelled to allow distribution of union literature by 
nonemployees on his property ex
cept in those circumstances 
where the employees are beyond the reach of reasonable efforts 
to communicate with them.  More recently, in 
Lechmere, Inc. v. 
NLRB,
 502 U.S. 527 (1992), the Court reaffirmed its interpreta-
tion of the Act as drawing a substantive distinction between the 
union activities of employees and those of nonemployee organ-
izers, and upheld an employer™s
 right to exclude nonemployee 
organizers except in certain limited circumstances.
3  The Board, 
in applying 
Babcock & Wilcox
 and Lechmere
, has required the Employer to make a threshold showing that it had a property 
interest which would entitle it to exclude individuals even ab-
sent Section 7 activity.  
Bristol Farms,
 311 NLRB 437 (1993).  
The Board generally looks to stat
e law to determine the nature 
and extent of the Employer™s property rights. 
In this case, there is no dis
pute that Respondent did not own 
the church parking lot where Paley communicated with Re-
spondent™s employee and assisted him in freeing the stuck 
equipment.  Rather, Respondent 
was on the property of another 
for the limited purpose of carrying 
out the work it contracted to 
do for the owner.  There is no indication that the property 

owner, by hiring Respondent, in
tended to invite third parties 
onto its property.  Moreover, Res
pondent had at least a property 
right with respect to the equipment which was located on the 
jobsite and an interest in ensuring that employees it assigned to 
perform work at the site were in fact working.
4  I find that these 
interests meet the threshold showing required by 
Bristol Farms as a predicate to triggering the 
Lechmere 
analysis. Applying the 
principles of Lechmere 
to the facts here, there is no violation 
because Paley admitted that he has had access to Respondent™s 
employees since receiving the April 25 letter.  Thus this is not 
one of those rare circumstances where inaccessibility makes 
ineffective reasonable attempts by the Union to communicate 
with Respondent™s employees. 
Lechmere, 
supra at 537. Moreover, even were I to find that 
Lechmere
 did not apply to 
this case, I would still not find a violation of Section 8(a)(1) in 
the April 25 letter from Respondent™s attorney.  When read in 
light of Will™s credited version of the April 16 telephone con-
versation, the letter does not deny access, but merely limits 
access as to time and place.  Will specifically acknowledged in 
his conversation with Paley that the Union had a right to com-

municate with Respondent™s empl
oyees and assured Paley that 
he did not want to interfere with that right.  Rather, he ex-
pressed his legitimate concerns regarding safety and liability 
issues associated with union representatives talking to employ-
ees on worksites while they were working and assisting Re-
spondent™s employees in performance of work tasks.  The limi-
tations imposed on Paley by Re
spondent are consistent with 
precedent allowing an Employer to limit union solicitation to 
times when employees are not engaged in work activities.  As 
there is no allegation or evidence that Respondent was dis-
criminatorily motivated in promulgating these limitations, Re-
spondent did not violate the Act by its attorney™s April 25 let-

ter.  
                                                          
 3 The rights of nonemployee union 
organizers to access to an em-
ployer™s premises and employees is not to be confused with the rights 
of such organizers to be free from discrimination when they become 
applicants for employment.  See 
NLRB v. Town & Country Electric, 
516 U.S. 85 (1995). 
4 It is established Board law that an employer may limit the union 
solicitation rights of employees to those periods during the workday 
when the employees are properly not engaged in performing work 
tasks, provided it does not discrimina
te between protected activities and 
other forms of solicitation. See, e.g., 
Beth Israel Hospital, 437 U.S. 483 
(1978); 
Our Way, Inc.,
 268 NLRB 394 (1983).  Certainly, non-
employee union organizers have no great
er rights to engage in such 
solicitation.   AMBROSE ELECTRIC 83B. Refusal to Hire and/or Consider for Hire 
Paley, the Union™s organizer, testified that he attempted to 
organize Respondent™s employ
ees in 1995, after being ap-
proached by one of Respondent™s employees.  He wrote to Re-
spondent™s president, Will, on May 24, 1995, requesting a 
meeting to discuss recognition.  Such a meeting was held on 
June 1, 1995, at the Union™s office.  Paley and representatives 
of two adjacent locals of the same International Union advised 
Will that a majority of his employees were interested in union 
representation and discussed the advantages of union recogni-
tion to the Company.  Will was noncommittal at this meeting, 
requesting additional information from the unions which was 
subsequently submitted. Anothe
r meeting was held several 
weeks later, again without any 
agreement by Will to recognize 
the Union.  Paley did not testify 
as to any further contact with 
Respondent, despite his testimony that Will told Paley at the 

last meeting that he
 would get back in touch with the unions.
5  Will admitted meeting with Paley and other union representa-
tives in response to Paley™s Ma
y 24, 1995 letter and generally 
corroborated Paley regarding the 
substance of the meetings.  
However, Will testified further that he contacted Paley in the 
early fall of 1995 to inform Pa
ley that Respondent chose not to 
go union.  According to Will, Paley replied that Respondent 
might as well go union because Paley was either going to make 
Will a union signatory or find a way to get rid of him.  Paley 
did not specifically deny this 
conversation, but he generally 
denied ever threatening to get Will.  I credit Will™s testimony 
over Paley™s general denial.  
I find Paley™s omission of any 
testimony regarding the ultimate
 resolution of his 1995 organiz-
ing efforts suspect and Will™s account of the conversation in 
early fall of 1995 generally more reliable. 
Paley further testified that, on March 12 or 13, he saw a job 
order from Respondent at the New York State Job Service of-
fice, soliciting applications for the position of electrician at the 
rate of $8/hour, up to $12/hour, depending on experience, with 
benefits. The job was described as
 full-time and permanent.  No 
specific educational requirement wa
s listed.  The job order did  
indicate that 12 months™ expe
rience was required.  The job 
summary indicated that Respon
dent sought someone to plan, 
layout, install and repair wiring
, electrical fixtures, apparatus 
and control equipment; that be
cause Respondent operated a 24-hour service, the job would include on-call work after hours 
and on weekends.  The prospective employees were also re-
quired to have their own tools. 
 The job order directed inter-
ested applicants to contact Peter Will.  Paley testified that, as 

unemployed members came into the Union™s office, he asked 
them if they would be interested in making application to Re-
spondent because Respondent was hiring.  Several members in 
fact filed applications, as 
will be discussed infra.  
Paley testified that he himsel
f went to Respondent™s office 
and submitted an application with a copy of his resume.  The 
application is dated March 15.  On
 the application, Paley stated 
that he had an Associate™s degree in electrical construction and 
maintenance from Hudson Valley Community College and 
finished second in his class in the Local Union™s apprenticeship program.  He identified himself as a union organizer, with 
ﬁgreat knowledge of the needs of my fellow electricians and 
employers.ﬂ  His resume lists his current employment as the 
                                                          
                                                           
5 Despite its claim of majority
 support among Respondent™s employ-
ees, the Union apparently did not pursue its organizing drive as there is 
no evidence a petition was ever filed by the Union with the NLRB. 
Union™s organizer and past employ
ment as an instructor in the 
Union™s apprentice training program and as an electrician with 
union contractors, including severa
l specializing in fire alarm 
and security system installation and maintenance.  Paley testi-
fied that he was also required to take a brief written examina-
tion.  He got the application and test from the secretary in the 
office, later identified as Res
pondent™s office manager, Diane 
Logan, and he returned the comp
leted documents to her. He did 
not have an interview nor talk to Will at that time.   
According to Paley, he telephoned Respondent on or about 
March 29 and spoke to Will about th
e status of his application.  
Paley testified that Will asked him if he was still with the Un-
ion and Paley replied that he was.  Will then said he didn™t have 
any work for Paley inside, but if something came up, ﬁwe could 
talk.ﬂ  Paley responded that he 
wasn™t applying for an inside 
position, that he was applying for the electrician™s job Will was 
advertising for.  Will told Paley he was overqualified for that 
position, to which Paley replied: 
ﬁI™m an electrician, and you™re 
looking for help, and I would be interested in taking that posi-
tion.ﬂ  Paley did not testify to any further response from Will, 
but it is undisputed that he was not hired by Respondent.  Will 
testified that he telephoned Paley within days of receiving his 
application.  According to Will
, he asked Paley why Paley was 
applying to work for Respondent in light of his current position 

with the Union that did not require Paley to work in the field.  
Paley replied that he was interested in working in the field and 
that he would work for Respondent
 for any amount of money.  
These two accounts of the conv
ersation are generally consis-
tent, despite some variation in the parties™ recollections.  It is 
significant that, based on Paley™
s own recollection of the con-
versation, Will did not refuse to consider Paley, despite his 

apparent suspicions regarding Pa
ley™s intentions in applying for 
a field position.  On the contrary, Will told Paley, ﬁwe could 
talkﬂ if something came up which matched Paley™s qualifica-
tions. As noted above, Paley advised unemployed members of the 
Union about the job order and in
vited them to apply to Respon-
dent.  Six members in fact applied, four of whom are alleged 
discriminatees who testified at the hearing.
6  All four testified 
that Paley informed them that
 Respondent was hiring when 
each had visited the union hall in search of work.  They gener-
ally denied being given any specific instructions by Paley re-
garding how to fill out their applications.  Each testified he was 
out of work at the time he applied and would have accepted a 
job at $8/hour if offered by Respondent.  All four witnesses 

testified to similar experiences when they went to Respondent™s 
offices to apply for work on various dates in March.  Three of 
the four were given applications 
and a brief test to fill out by 
Logan.  The fourth, Edward Ruede, received his forms from a 
gentleman identified as Brian 
Painter whose position with Re-
spondent was not disclosed.  Th
ey completed these forms in a 
small room off the lobby and retu
rned the applications to Logan 
or Painter, as the case may be. 
 None were interviewed or had 
any discussion with a representative of Respondent about their 
qualifications, the nature of the job or the compensation being 
offered by Respondent and none 
was contacted by Respondent 
thereafter.  Only one of the four, Ruede, followed up his appli-

cation with a phone call.  Ruede testified that he called Re-
 6 Paley identified two other member
s who applied, Brian Brown and 
Tom Powers.  Neither is alleged as a discriminatee and the General 
Counsel specifically disavowed any claim on behalf of these applicants. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84spondent™s office on two occasions and inquired of Logan as to 
the status of his application.  
The first call was approximately a 
week after he applied at which time he was told no one had 

been hired yet and that they would get back to him.  His last 
call was about 1-1/2 months later when he was given a similar 
response and was also informed that his March application was 
still good.  In both instances, the information given to Ruede 
was correct, as the record shows that no one was hired until late 
May. 
Frank Muia and David Haggerty were 3d-year apprentices 
who had been out of work approximately 1 month when they 
applied.  Each had earned $10.
50/hr. at his last job with the 
Union.  They went to Respondent™s office together on March 
13.  Both were wearing IBEW hats at the time.  The only indi-
cation of union membership or act
ivity on their applications is 
their identical reference to ﬁLocal 724 3d-year apprenticeﬂ in 
response to a question regarding  
ﬁspecialized training, appren-
ticeship, skills, and extra-curri
cular activities.ﬂ  Although both 
testified that they had experience performing the kind of work 
Respondent did, this is not clear from their applications.  Muia and Haggerty took their tests together in the room off the lobby. 

They specifically denied discussing their answers or copying 
from one another.  Logan testified, as a witness for Respondent, 
that she heard Muia and Haggerty talking while they were fill-

ing out the forms.  She did not recall what they were saying.  
She also testified that, while 
Muia and Haggerty were taking 
the test, she had to go into the room to put a folder away and 
observed that one of the test was pointed facing the back wall, 
not in a position one would expect if someone were writing on 
it.  She did not testify that she observed them copying from one 
another or otherwise cheating.  Logan testified she informed 
Will of her observations later that day. 
Will testified that he reviewed Muia™s and Haggerty™s appli-
cations and tests shortly after Logan informed him of her suspi-
cions.  By comparing their answers to various questions, he 
reached the conclusion that they had cheated on the test.  At the 
hearing, Will cited specific examples where the answers on 
both tests are not only identical, but are not the answer one 
would typically expect to find
. The undersigned reviewed tests 
of other applicants which are in evidence and these generally 

corroborate Will™s testimony that the answers which are identi-
cal on Muia™s and Haggerty™s te
sts are not the answers rou-
tinely given to those questions. 
This lends credibility to the 
testimony of Will and Logan that Muia and Haggerty, at the 

very least, consulted with one another and helped each other on 

the test.  Will testified that he did not give any further consid-
eration to hiring Muia and Hagge
rty because of his belief that 
they had cheated and therefore could not be trusted to represent 

Respondent in dealings with its customers.
7  I find this explana-tion credible. 
Ruede is a journeyman electrician with 10 years™ experience.  
When he applied on March 8, he had been out of work for ap-

proximately 4 months and his 
unemployment benefits were 
running out.  There is no specific reference to the Union or 
union membership anywhere on his application, although he 
reports ﬁ4 years training JATCﬂ in the space for specialized 
                                                          
                                                           
7 On cross-examination, Will ac
knowledged that he did not volun-
teer this reason when he gave an affi
davit as part of the investigation of 
the charge.  I find that this overs
ight does not undermine the credibility 
of Will™s testimony at the hearing be
cause his testimony is corroborated 
by an objective comparison of Muia™s and Haggerty™s tests. 
skill, etc.  He was not wearing a union hat or other identifying 
apparel which would have rev
ealed his union membership or 
sympathies.  The last two jobs he listed under experience were 

short-term jobs in Pittsburgh and Buffalo, paying $23.70 and 
$21.90/hour respectively.  Unlike
 Muia and Haggerty, Ruede 
did specifically identify the kind of work he did at each job 

listed and further stated on his a
pplication: ﬁhave worked resi-
dential, commercial and industrial for ten years. [h]ave seen 
and done about everything.ﬂ  
Although the General Counsel 
argues that Ruede™s union affiliation would be apparent from 
the names of employers he™d worked for, I find insufficient 
evidence that Respondent had knowledge of Ruede™s union 
membership, activities or sympat
hies based on the application 
alone.  See 
BE & K Construction Co.,
 321 NLRB 561 fn. 2 
(1996).8  Terrance Ray is a journeyman electrician with 14 years™ ex-
perience.  When he applied on March 18, he had been out of 
work for about 2 months and his unemployment benefits also 
were running out.  In the section of the application for ﬁaddi-
tional information you feel may be
 helpful to us in considering your application,ﬂ Ray wrote: 
ﬁunion electrician out of work, 
no unemployment will work for or at any rate, or time.ﬂ  Al-
though Ray testified that he had 
experience in residential and 
service work, and had long-term 
employment in his past, his 
application does not cont
ain this information. 
Will testified that he placed the job order, as well as a news-
paper advertisement, in early March because he anticipated a 
job in Saratoga which was expected
 to start in the spring.  Ac-
cording to Will, he had been told he was the low bidder and 
assured by the contractor that he 
had the job.  It was his belief 
that he would need six to eigh
t electricians with construction 
experience and helpers to staff this job.  Although the record 
shows that he received approx
imately 25 applications and re-
sumes in response to the March 
solicitation, he did not hire 
anyone at that time because the Saratoga job never material-
ized.  
Will conceded on cross-examination that another purpose in 
advertising for electricians in 
March was to build up a pool of 
applicants and to see what was available in the Capital District 

labor market in the event he had openings in the future.  Such 
openings in fact occurred in May, when Respondent hired three 
individuals to fill two positi
ons as service technician.
9  Will 
described this position as some
one who would respond to calls 
from residential and commercial 
customers for service.  The 
employee would be given three or 
four calls to make in a day 
and was responsible for assessing the situation, estimating the 
job, negotiating a price with the customer and collecting pay-
ment.  The work required no more than a basic knowledge of 
electrical work.  According to Will, service work was the ma-
jority of its business in 1996. 
Will testified that, although the need for a service technician 
was different than the need which led him to solicit the applica-
tions received in March, he revi
ewed those applications in or-
der to fill these positions rather 
than place a new ad or job or-
der.  He was looking for someone with a broad range of knowl- 8 Because Ruede is named in the char
ge filed by the Union on July 8 
and served on Respondent the same
 day, Respondent clearly had 
knowledge by that date. 
9 The first individual hired for this position, Christensen, was termi-
nated after about 1 week because, acco
rding to Will, he had overstated his qualifications. 
 AMBROSE ELECTRIC 85edge and experience who could do service work, as well as 
construction, and could work al
one.  He also sought someone who could interact with customer
s and be trusted to negotiate and collect payment on behalf 
of Respondent.  Will testified 
that when he reviewed the appli
cations, he generally looked at 
the experience section first, but
 considered the overall picture 
of the applicant, including educa
tion, special training, duration 
of employment with past employ
ers, and current wage rate.  
With respect to the latter factor, Will testified that, based on 

experience, an individual would not 
be happy or last in a job if 
they were required to accept much less than they were used to 
earning. 
The first two service technician
™s hired were selected from the March applications.  The first, Michael Christensen, was 

hired because he reported experi
ence working as an appliance repairman and troubleshooter for retail appliance stores.  Will 
testified that this was similar 
to the service work that Respon-
dent did.  As noted above, Chri
stensen was terminated in about 
a week when it became apparent he had overstated his qualifi-

cations.  According to Will, Christensen was not capable of 
performing independently in the field.  Will testified that he 
hired Geoffrey Goyette to replace Christensen based on 
Goyette™s education and training
, his experience primarily in 
residential work and the continuity of employment with his two 
previous employers.  Will conceded that Goyette had been 
earning more than Respondent was offering, but also noted that 
he was seeking employment after 
having to relocate to the Al-
bany area because of his wife™s job transfer.  It is noted that 
Goyette specifically identified hi
s last employer as ﬁnon-unionﬂ 
on his application.  The individu
al hired for the other service 
technician position was not selected from the pool of March 
applications.  Jerry Cecchini wa
s a walk-in who filed his appli-
cation on May 28 and was hired to
 start on May 30.  Contrary 
to Will™s testimony, it appears more likely that Cecchini was 
hired to replace Christensen beca
use of the timing of his appli-
cation in relation to Christenson™s termination.  Moreover, the 
undisputed evidence establishes th
at Goyette had already been 
hired before Christensen™s termination.  There is no evidence 

that Will considered any of the March applicants before hiring 
Cecchini. 
The record reflects that Respondent next hired someone on 
August 5.  Will testified that he hired Jerry Montoya for an 
electrician position at $12/hour
 based on a recommendation 
from a longtime employee.  Mont
oya had not applied in re-
sponse to the March advertisement.  Although Will testified 

that he had no specific job opening at that time, he testified at 
another point that he had inte
rviewed Andrew Desrosiers in 
July and called in Bob Kwiatkowski for an interview on July 
20.  Desrosiers was eventually hired as an electrician at 
$13/hour on October 28, while Kwiatkowski did not show up 
for his interview.  Both individuals submitted applications in 
response to the March advertisemen
t.  I find, contrary to Re-
spondent™s assertion, that Responde
nt did review at least some 
of the March applications in 
July before hiring Montoya. 
Respondent did not hire again until October when he hired 
two helpers with little or no electrical training or experience at 
$8/hour.  According to Will, these positions were entry level 
jobs for someone to essentially ca
rry material to a job and assist 
the electrician.  Helpers, unlike service technicians, would 
never be sent out alone.  Will testified credibly that in hiring 
employees, he likes to maintain a mix of experienced electri-
cians who can do any kind of work, less experienced individu-
als who can independently hand
le service calls and raw em-

ployees he can train in the busin
ess from scratch, with helpers 
falling into the latter category.   
Neither of the individuals hired as helpers in October had 
applied in March.  Their applications were submitted shortly 
before the positions were filled.  There is no evidence that Re-
spondent considered any of the 
March applications before hir-
ing these two helpers. 
As noted above, Desrosiers was 
the next individual hired by 
Respondent.  Desrosiers had app
lied in response to the March 
advertisement and was interviewed 
in July, but not hired at that 
time.  Will testified that he was impressed with Desrosiers 

qualifications, in particular hi
s management and computer ex-
perience and decided to keep hi
m in mind if he had another 
opening in the future.  Desrosiers was the last of the March applicants to be considered fo
r, or hired by Respondent.  Al-
though Respondent hired two helper
s, a service technician and 
an electrician in 1997, all indi
viduals hired had applied about 
the time Respondent was seeking 
to fill these positions.  There 
is no evidence that Respondent considered any of the March 
applicants to fill thes
e positions.  Will testified that he generally 
considers an application as acti
ve for about 6 months.  This 
testimony is consistent with th
e practice demonstrated by the 
evidence in the record.
10   As noted above, Will did not consider Haggerty or Muia for 
any positions because they were suspected of cheating.  These 
were the only two union applicants whose level of training and 
experience and earnings history we
re most like the individuals 
Respondent sought for service 
technicians.  Although Will 
testified that he had no specific
 recollection of reviewing the 
applications of Ruede and Ray be
fore the hearing, he testified 
that he did not consider hiring them essentially because of their 
prior wage rates listed on the applications, which was consid-
erably higher than Respondent was willing to pay for a service 
technician.  Will also testified 
that their applications did not 
indicate any long-term employment nor disclose their employ-

ment history beyond the last year.  Finally, in Ruede™s case, 
Will testified that the type of work identified on his application, 
i.e., work on construction and in factory settings, was not the 
type of work Respondent generall
y performed.  With respect to 
Paley, Will testified that he di
d not consider hiring him for the 
service technician job or any ot
her openings because of his past 
experience with Paley in 1995. 
 As noted above, Will credibly 
testified that Paley had threatened to get rid of his business if 
Respondent did not become a union contractor.  Will reasona-

bly believed that Paley could not 
be trusted as an employee to 
interact with Respondent™s custom
ers in the best interests of 
Respondent. As with all cases turning on employer motivation, the Gen-
eral Counsel here must make a prima facie showing sufficient 
to support the inference that pr
otected conduct was a ﬁmotivat-ing factorﬂ in Respondent™s refusal to hire and/or consider for 
hire the five alleged discrimina
tees.  Only upon such a showing 
does the burden shift to Responde
nt to establish that it would 
have taken the same action even
 in the absence of protected 
conduct.  Fluor Daniel, Inc., 304 NLRB 970 (1991); 
Wright Line, 251 NLRB 1083 (1980), enfd.
 662 F.2d 899 (1st Cir. 
1981), cert. denied
 455 U.S. 989 (1982). The essential elements 
                                                          
 10 Although Desrosiers was hired more than 6 months after he ap-
plied, Will considered him for hi
re and interviewed him within 6 
months, deciding to keep him in mind for the next opening.     
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86of a prima facie case are protected activity, knowledge of that 
activity by Respondent, an
imus, timing, and, in a refusal to hire case, the availability of jobs for the applicants. 
Bay Electric, 
Inc., 323 NLRB 200 (1997); 
WestPac Electric, 321 NLRB 1322, 1346 (1996); Bay Control Services,
 315 NLRB 30 
(1994).  In Fluor Daniel, 
supra
, the Board noted that motive 
may be inferred from the total circumstances proved and that, 

under certain circumstances, animus will be inferred in the 
absence of direct evidence. Having considered the evidence in 
the record and the inferences which might reasonably be drawn 
from this evidence, I find that the General Counsel has not 
established that the union membership or activity of any of the 
applicants had anything to do with their not being hired, or 
considered for hire. 
At best, the General Counsel established that these five indi-
viduals, four of whom identifie
d themselves with union affilia-
tions on their applications, applie
d for jobs with Respondent in 

response to an advertisement for 
electricians and that none were 
hired.  The record also establis
hes that no one else was hired in 
response to that advertisement because the job for which Re-

spondent sought electricians did 
not materialize.  Several 
months later, when Respondent 
hired individuals to fill a dif-ferent position than that previously advertised, it reviewed ap-
plications submitted at the same time as the discriminatees and 
hired individuals without any uni
on affiliation.  There is also 
evidence that Respondent reviewed
 and considered applications 
received in March to fill other 
positions in August and October, 
but that none of the discriminatees were hired for these posi-

tions.  However, there is no evidence in the record that Respon-
dent bore animus against the union.  At most, the credited evi-
dence establishes that Respondent refused to voluntarily recog-
nize the Union a year earlier and requested that the union or-
ganizer limit his contacts with Respondent™s employees to 
times and places when they are not working.  It has been held 

that an Employer™s refusal to enter into a prehire agreement 
does not establish animus. See 
Fluor Daniel, Inc., 
supra at 976.  Moreover, based on my findings 
above regarding the allegedly 
unlawful denial of access, there 
is no independent violation of 
Section 8(a)(1) which w
ould establish animus. The General Counsel argues that animus and unlawful moti-
vation are established by the pret
extual nature of the reasons 
advanced by Respondent™s president Will for hiring nonunion 
as opposed to union applicants. 
 In making this argument, the 
General Counsel cites only a few 
of the criteria mentioned by 
Will in his testimony, i.e., earn
ing history and education and 
training.  However, in his te
stimony, Will cited a number of 
factors he considered in review
ing applications, none of which 
was determinative, and further testified credibly, as to the dif-
ference between the positions of helper and service technician, 
which comprised the bulk of the hiring after March, and the 
electrician position advertised in
 March.  Paley, Ruede, and 
Ray were clearly overqualified for service technician and 
helper, when compared to the individuals whom Respondent 
hired to fill these positions.  Will
™s testimony that an individual 
used to earning $20/hour or more will be unhappy in a position 

paying $8Œ10/hour and is not likel
y to remain with Respondent 
is credible.  Certainly, none of 
the individuals hired as a service 
technician or helper had as big a discrepancy between their 

prior earnings and the salary offered by Respondent.  As noted 
above, the asserted reason for refusing to consider hiring Muia 
and Haggerty for service technici
an or any other position, has 
been found not to be pretextual.   
The General Counsel also conced
es that, of 25 applications 
received in response to the Ma
rch advertisement, including 
those of the 5 alleged discrimina
tees, only 3 were ever hired, 
and a fourth was called for an interview.  With the exception of 

Desrosiers, all individuals hired 
after May applied at the time 
Respondent was hiring and there is no evidence that Respon-

dent considered any of the March applicants in filling these 
positions.  This is similar to th
e ﬁgate hiringﬂ practices found 
not to be discriminatory in other cases.  See 
Dockendorf Elec-
tric, Inc.,
 320 NLRB 4, 7Œ9 (1995); 
Bay Control Services, 
su-pra,  315 NLRB at 35. Thus, there is no evidence that any of the 
five union applicants were treate
d differently than others who 
applied at the same time.  Ba
sed on the totality of circum-

stances, I am unable to find that the union affiliation of the five 
alleged discriminatees 
played any part in Respondent™s review 
or consideration of their applications. 
Industrial Construction 
Services, 323 NLRB 1037 (1997); Bay Electric, 
supra at fn. 1; 
Belfance Electric,
 supra. 
CONCLUSION OF LAW The Respondent has not violated the Act in any manner en-
compassed by the complaint. 
[Recommended Order for dismissal omitted from publica-
tion.] 
  